Name: Commission Regulation (EC) NoÃ 891/2009 of 25Ã September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  trade
 Date Published: nan

 26.9.2009 EN Official Journal of the European Union L 254/82 COMMISSION REGULATION (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 143, 144(1), 148,156 and 188(2) in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (2) expires on 1 October 2009. However, certain Community tariff quotas in the sugar sector continue to exist after that date. It is therefore necessary to lay down rules on the opening and administration of those tariff quotas. (2) Pursuant to Article 1 of Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (3), the Commission is to adopt the measures for the implementation in agriculture of the concessions set out in schedule CXL (European Communities) forwarded to the World Trade Organisation. Under this schedule, the Community undertook to import from India a quantity of 10 000 tonnes at zero duty of sugar products falling within CN codes 1701. In the wake of the accession of Austria, Finland and Sweden and then of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia and then of Bulgaria and Romania to the European Union, and in the context of the conclusion of the negotiations under Article XXIV of the GATT, the Community further undertook to import from third countries a quantity of raw cane sugar for refining at a rate of duty of EUR 98 per tonne. (3) Under Article 4(4) of Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Unions Stabilisation and Association process, amending Regulation (EC) No 2820/98 and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000 (4), imports of sugar products falling within CN codes 1701 and 1702 originating in Bosnia and Herzegovina, Serbia and Kosovo (5) are subject to annual duty-free tariff quotas. (4) A Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part, was signed in Luxembourg on 12 June 2006. Pending the completion of the procedures necessary for its entry into force, an Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part (6), was signed and concluded, which entered into force on 1 December 2006. (5) A Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, was signed in Luxembourg on 16 June 2008. Pending the completion of the procedures necessary for its entry into force, an Interim Agreement on trade and trade-related matters between the European Community, of the one part, and Bosnia and Herzegovina, of the other part (7), was signed and concluded, which entered into force on 1 July 2008. (6) Pursuant to Article 27(5) of and Annex IV(h) to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part (8), as amended by the Protocol approved by Council Decision (EC) No 2006/882/EC (9), the Community is to allow duty-free access for imports into the Community of products originating in Croatia falling within CN codes 1701 and 1702, within the limit of an annual quantity of 180 000 tonnes (net weight). (7) Under Article 27(2) of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part (10), which entered into force on 1 January 2006, the Community is to allow duty-free access for imports into the Community of products originating in the former Yugoslav Republic of Macedonia falling within CN codes 1701 and 1702, within the limit of an annual tariff quota of 7 000 tonnes (net weight). (8) Pursuant Article 142 of Regulation (EC) No 1234/2007, the Commission may suspend import duties to guarantee the supply necessary for the manufacturing of products referred to in Article 62(2) Regulation (EC) No 1234/2007. Rules for the administration of the resulting quotas should be laid down. (9) In addition, rules should be laid down for the administration of the quotas based on the application of Articles 186(a) and 187 of Regulation (EC) No 1234/2007, pursuant to which the Commission may suspend the import duties in whole or in part for certain quantities where sugar prices on the Community market rise or fall significantly or where sugar prices on the world market reach a level that disrupts or threaten to disrupt the availability of supply on the Community market. (10) Commission Regulation (EC) No 376/2008 of 23 April 2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (11) and Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (12) should apply to import licences issued under this Regulation, except as otherwise provided by this Regulation. (11) To ensure uniform and equitable treatment for all operators, the period in which licence applications may be submitted and licences issued should be determined. (12) Import licence applications for industrial sugar should be restricted to processors of industrial sugar. Such processors are not necessarily involved in trade with third countries. It is therefore necessary to provide for a corresponding derogation from Article 5 of Regulation (EC) No 1301/2006. (13) According to Article 5 of Regulation (EC) No 1301/2006, operators should submit, to the Member States in which they are registered for VAT purposes, proof that they have been trading sugar during a certain period. Nevertheless, operators approved in accordance with Article 7 of Commission Regulation (EC) No 952/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards the management of the Community market in sugar and the quota system (13) should be able to apply for import licences for tariff quotas, irrespective of whether or not they have been involved in trade with third countries. (14) Article 6(1) of Regulation (EC) No 1301/2006 provides that applicants for import licence should not lodge more than one import licence application for the same quota order number in respect of an import tariff quota period. For sugar, the marketing year is the import tariff quota period. In order to reduce the financial burden for the importers and to ensure fluid supply to the Community market, the intervals at which import licence applications are to be submitted should be monthly. (15) Sugar imported for refining needs specific monitoring by the Member States. Therefore, operators should specify as from the import licence application if the imported sugar is intended for refining or not. (16) To ensure efficient management of sugar imports under this Regulation, Member States should keep records of the relevant data, and report them to the Commission. To improve checks, it should be laid down that imports of the products falling under the annual tariff quota should be monitored in accordance with Article 308d of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (14). (17) Article 153(3) of Regulation (EC) No 1234/2007 restricts, during the first three months of each marketing year and within the limit referred to in Article 153(1) of that Regulation, the issuing of import licences to full-time refiners. During that period, only full-time refiners should be able to apply for import licences for sugar for refining. (18) The obligation to refine sugar should be verified by the Member States. If the original holder of the import licence is not able to provide the proof, a penalty should be paid. (19) All imported sugar refined by an approved operator should be based on an import licence for sugar for refining. Quantities for which such proof cannot be given should be charged a penalty. (20) Given that industrial import sugar may only be used for the purposes of production of the products referred to in the Annex to Commission Regulation (EC) No 967/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards sugar production in excess of the quota (15), the provisions on the management of the industrial raw material and the obligations on processors laid down by that Regulation should apply to the quantities imported. (21) Regulation (EC) No 950/2006 should be repealed as from 1 October 2009. However, import licences issued in accordance with that Regulation with an expiry date after 1 October 2009 should remain valid. (22) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Scope This Regulation opens and provides for the administration of the tariff quotas set out in Parts I and II of Annex I for the imports of the sugar products referred to in: (a) Schedule CXL (European Communities) referred to in Article 1(1) of Regulation (EC) No 1095/96; (b) Article 4(4) of Regulation (EC) No 2007/2000; (c) Article 27(2) of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part; (d) Article 27(5) of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part; (e) Article 14(2) of the Interim agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part; (f) Article 12(3) of the Interim agreement on trade and trade-related matters between the European Community, of the one part, and Bosnia and Herzegovina, of the other part. In addition, this Regulation provides for the administration of certain tariff quotas, as set out in Part III of Annex I, for imports of sugar products under: (a) Articles 186(a) and 187 of Regulation (EC) No 1234/2007; (b) Article 142 of Regulation (EC) No 1234/2007. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) CXL concessions sugar means the sugar set out in Schedule CXL (European Communities) referred to in point (a) of the first subparagraph of Article 1; (b) Balkans sugar means sugar products falling within CN codes 1701 and 1702 originating in Albania, Bosnia and Herzegovina, Serbia, Kosovo (16), the former Yugoslav Republic of Macedonia or Croatia and imported into the Community under the Acts referred to in points (b) to (f) of the first paragraph of Article 1; (c) exceptional import sugar means the products of the sugar sector referred to in point (a) of the second paragraph of Article 1; (d) industrial import sugar means the products of the sugar sector referred to in point (b) of the second paragraph of Article 1; (e) tel quel weight means the weight of the sugar in the natural state; (f) refining means the processing of raw sugars into white sugars as defined in points 1 and 2 of Part II of Annex III to Regulation (EC) No 1234/2007, and any equivalent technical operation applied to bulk white sugar. Article 3 Opening and administration 1. The tariff quotas shall be opened on an annual basis for the period from 1 October to 30 September. The quantity of the products, the order number and the customs duty rate shall be as set in Annex I. 2. The tariff quota period shall be divided into subperiods of 1 month each. The quantities for the subperiods shall be as follows:  100 % for the first subperiod,  0 % for the remaining subperiods. 3. The tariff quotas shall be administered in accordance with the simultaneous examination method referred to in Chapter II of Regulation (EC) No 1301/2006. Article 4 Applicability of Regulations (EC) No 1301/2006 and (EC) No 376/2008 Regulations (EC) No 1301/2006 and (EC) No 376/2008 shall apply, save as otherwise provided for in this Regulation. Article 5 Import licence applications 1. Licence applications shall be submitted the first seven days of each subperiod referred to in Article 3(2). 2. The Commission shall suspend the submission of applications for licences until the end of the marketing year for the order numbers for which the available quantities are exhausted. However, the Commission shall withdraw the suspension and readmit applications when quantities become available again according to the notifications referred to in Article 9(2)(ii). Article 6 Information to be filled in on the import licence applications and the import licences The import licence applications and the import licences shall contain the following entries: (a) in box 8, the country of origin. For CXL concession sugar with order numbers 09.4317, 09.4318, 09.4319 and 09.4321 and for Balkan sugar, the word yes in box 8 shall be marked by a cross. Those licences shall give rise to an obligation to import from the specified country; (b) in box 16, a single eight digit CN code; (c) in boxes 17 and 18, the quantity in kilograms in tel quel weight; (d) in box 20: (i) either sugar intended for refining or sugar not intended for refining; and (ii) one of the following entries:  for CXL concession sugar, one of the entries listed in Part A of Annex III,  for Balkan sugar, one of the entries listed in Part B of Annex III,  for exceptional import sugar, one of the entries listed in Part C of Annex III,  for industrial import sugar, one of the entries listed in Part D of Annex III, (iii) the marketing year to which they relate; (e) in box 24, the customs duty concerned. Article 7 Obligations linked to the submission of an import licence application 1. By way of derogation from Article 5 of Regulation (EC) No 1301/2006, the submission of the proof provided for in that Article may not be required for operators approved in accordance with Article 7 of Regulation (EC) No 952/2006. 2. The amount of the security referred to in Article 14(2) of Regulation (EC) No 376/2008 shall be EUR 20 per tonne. 3. For CXL concession sugar with order numbers 09.4317, 09.4318, 09.4319 and 09.4320, import licence applications shall be accompanied by the undertaking by the applicant to refine the quantities of sugar in question before the end of the third month following that in which the import licence concerned expires. 4. For CXL concession sugar with order numbers 09.4317, 09.4318, 09.4319 and 09.4321 and for Balkan sugar, import licence applications shall be accompanied by the original of the export licences, in accordance with the model in Annex II, issued by the competent authorities of the third country concerned. The quantity mentioned in the import licence applications may not exceed the quantity shown on the export licences. Article 8 Issuance and validity of import licences Import licences shall be issued as of the 23rd and at the latest by the end of the month of submission of the applications. They shall be valid until the end of the third month following that in which they are issued without exceeding 30 September, except for exceptional import sugar and industrial import sugar, which shall be valid until the end of the marketing year for which they are issued. Article 9 Notifications to the Commission 1. Member States shall notify the Commission, at the latest on the 14th of the month of submission of the applications, of the total quantities covered by import license applications as referred to in Article 11(1)(a) of Regulation (EC) No 1301/2006. 2. By way of derogation from Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission at the latest on the 10th of each month of: (i) the quantities as referred to in Article 11(1)(b) of that Regulation and concerning licences issued during the preceding month; (ii) the quantities as referred to in Article 11(1)(c) of that Regulation and concerning licences returned during the preceding month. 3. The quantities referred to in paragraphs 1 and 2 shall be broken down by quota order number, the eight-digit CN code and whether or not they involve applications for a licence for sugar intended for refining. They shall be expressed in kilograms tel quel weight. 4. Member States shall notify the Commission before 1 March of each year of the following quantities concerning the previous marketing year: (i) the total quantity actually imported, broken down by order number, country of origin, the eight-digit CN code and expressed in kilograms tel quel weight; (ii) the quantity of sugar, by tel quel weight and in white sugar equivalent, that has actually been refined. Article 10 Release for free circulation Release for free circulation for the quotas of CXL concession sugar with order numbers 09.4317, 09.4318, 09.4319 and 09.4321 shall be subject to the presentation of a certificate of origin issued by the competent authorities of the third country concerned in accordance with Articles 55 to 65 of Regulation (EEC) No 2454/93. For CXL concession sugar with order numbers 09.4317, 09.4318, 09.4319 and 09.4320, where the polarimetric reading of the imported raw sugar departs from 96 degrees, the rate of EUR 98 per tonne shall be increased or reduced, as appropriate, by 0,14 % per tenth of a degree difference established. CHAPTER II SPECIFIC PROVISIONS FOR EXCEPTIONAL IMPORT SUGAR AND INDUSTRIAL IMPORT SUGAR Article 11 Opening and quantities By way of derogation form Article 3(1), for exceptional import sugar and industrial import sugar, the opening of the tariff quota, the tariff quota period and the quantities of the products for which the application of all or part of the import duties is suspended shall be determined in accordance with the procedure referred to in Article 195 of Regulation (EC) No 1234/2007. Article 12 Processors of industrial import sugar By way of derogation from Article 5 of Regulation (EC) No 1301/2006, applications for import licences for industrial import sugar shall only be submitted by processors within the meaning of Article 2(d) of Regulation (EC) No 967/2006, even if such processors have not been involved in trade with third countries. Article 13 Use of import licences for industrial sugar 1. Import licences for industrial import sugar issued for CN codes 1701 99 10 or 1701 99 90 may be used for the import of CN codes 1701 11 90, 1701 12 90, 1701 91 00, 1701 99 10 or 1701 99 90. 2. Industrial import sugar shall be used for the purposes of production of the products referred to in the Annex to Regulation (EC) No 967/2006. 3. Articles 11, 12 and 13 of Regulation (EC) No 967/2006 shall apply to industrial import sugar. 4. A processor shall supply proof, to the satisfaction of the competent authorities of the Member State, that the quantities imported as industrial import sugar have been used for the purposes of production of the products referred to in the Annex to Regulation (EC) No 967/2006 and in accordance with the approval referred to in Article 5 of that Regulation. This proof shall consist of the computerised recording in the records during or at the end of the production process of the quantities of the products concerned. 5. If processors have not supplied the proof referred to in paragraph 4 by the end of the seventh month following the month of import they shall pay, for each day of delay, a sum of EUR 5 per tonne of the quantity concerned. 6. If processors have not supplied the proof referred to in paragraph 4 by the end of the ninth month following the month of import, the quantity concerned shall be considered to be over declared within the meaning of Article 13 of Regulation (EC) No 967/2006. CHAPTER III TRADITIONAL SUPPLY NEEDS Article 14 Full-time refiners regime 1. Only full-time refiners may apply for import licences for sugar intended for refining with a start validity date during the first three months of each marketing year. By way of derogation from the second subparagraph of Article 8 such licences shall be valid to the end of the marketing year for which they are issued. 2. If, before the 1 January of each marketing year, applications for import licences for sugar for refining for that marketing year are equal or superior to the total of the quantities referred to in Article 153(1) of Regulation (EC) No 1234/2007, the Commission shall inform the Member States that the limit of the traditional supply needs for that marketing year has been reached at Community level. From the date of that notification, paragraph 1 shall not apply for the marketing year concerned. Article 15 Proof of refining and penalties 1. Each original holder of an import licence for sugar for refining shall, within six months following the expiry of the import licence concerned, provide the Member State which issued it with proof acceptable to it that refining has taken place within the period set in Article 7(3). Where such a proof is not provided, the applicant shall pay, before 1 June following the marketing year concerned, an amount equal to EUR 500 per tonne for the quantities of sugar concerned, except for exceptional reasons of force majeure. 2. Sugar producers approved in accordance with Article 57 of Regulation (EC) No 1234/2007 shall declare to the competent authority in the Member State before 1 March following the marketing year concerned the quantities of sugar which they have refined in that marketing year, stating: (a) the quantities of sugar corresponding to import licences for sugar for refining; (b) the quantities of sugar produced in the Community, giving the references of the approved undertaking which produced that sugar; (c) other quantities of sugar, stating their origin. Producers shall pay, before 1 June following the marketing year concerned, an amount equal to EUR 500 per tonne for the quantities of sugar referred to in point (c) of the first subparagraph for which they cannot provide proof acceptable to the Member State that they were refined, except for exceptional reasons of force majeure. CHAPTER IV REPEAL AND FINAL PROVISION Article 16 Repeal Regulation (EC) No 950/2006 is repealed with effect from 1 October 2009. However, licences issued in accordance with that Regulation shall be valid until their expiry date. Article 17 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 1. (3) OJ L 146, 20.6.1996, p. 1. (4) OJ L 240, 23.9.2000, p. 1. (5) As defined in UN Security Council Resolution 1244. (6) OJ L 239, 1.9.2006, p. 2. (7) OJ L 169, 30.6.2008, p. 10. (8) OJ L 26, 28.1.2005, p. 3. (9) OJ L 341, 7.12.2006, p. 31. (10) OJ L 84, 20.3.2004, p. 13. (11) OJ L 114, 26.4.2008, p. 3. (12) OJ L 238, 1.9.2006, p. 13. (13) OJ L 178, 1.7.2006, p. 39. (14) OJ L 253, 11.10.1993, p. 1. (15) OJ L 176, 30.6.2006, p. 22. (16) Under United Nations Security Council Resolution 1244/1999. ANNEX I Part I: CXL concessions sugar Third country Order number CN code Quantities (tonnes) In quota rate (EUR/ton) Australia 09.4317 1701 11 10 9 925 98 Brazil 09.4318 1701 11 10 334 054 98 Cuba 09.4319 1701 11 10 68 969 98 Any third country 09.4320 1701 11 10 253 977 98 India 09.4321 1701 10 000 0 Part II: Balkans sugar Third country or Custom Territories Order number CN code Quantities (tonnes) In quota rate (EUR/ton) Albania 09.4324 1701 and 1702 1 000 0 Bosnia and Herzegovina 09.4325 1701 and 1702 12 000 0 Serbia or Kosovo (1) 09.4326 1701 and 1702 180 000 0 Former Yugoslav Republic of Macedonia 09.4327 1701 and 1702 7 000 0 Croatia 09.4328 1701 and 1702 180 000 0 Part III: Exceptional import sugar and industrial import sugar Import sugar Order number CN code Quantities (tonnes) In quota rate (EUR/ton) Exceptional 09.4380 To be determined by the opening regulation To be determined by the opening regulation To be determined by the opening regulation Industrial 09.4390 To be determined by the opening regulation To be determined by the opening regulation To be determined by the opening regulation (1) Kosovo under United Nations Security Council Resolution 1244 (1999). ANNEX II Model export licence referred to in Article 7(4) ANNEX III A. Entries referred to in the first indent of Article 6(d)(ii):  : in Bulgarian : Ã Ã °Ã Ã °Ã Ã ¿Ã ¾ CXL Ã ¾Ã Ã Ã Ã Ã ¿Ã ºÃ ¸Ã Ã µ, Ã ²Ã ½Ã °Ã Ã Ã ½Ã ° Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (EÃ )   891/2009. Ã Ã ¾ÃÃ µÃ ´Ã µÃ ½ Ã ½Ã ¾Ã ¼Ã µÃ (Ã ²Ã ¿Ã ¸Ã Ã ²Ã ° Ã Ã µ Ã ¿Ã ¾ÃÃ µÃ ´Ã ½Ã ¸Ã Ã  Ã ½Ã ¾Ã ¼Ã µÃ Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã ¿ÃÃ ¸Ã »Ã ¾Ã ¶Ã µÃ ½Ã ¸Ã µ I)  : in Spanish : AzÃ ºcar concesiones CXL importado de acuerdo con el Reglamento (CE) no 891/2009. NÃ ºmero de orden [insÃ ©rtese con arreglo al anexo I]  : in Czech : KoncesnÃ ­ cukr CXL dovezenÃ ½ v souladu s naÃ Ã ­zenÃ ­m (ES) Ã . 891/2009. PoÃ adovÃ © Ã Ã ­slo [vloÃ ¾Ã ­ se poÃ adovÃ © Ã Ã ­slo v souladu s pÃ Ã ­lohou I]  : in Danish : CXL-indrÃ ¸mmelsessukker importeret i overensstemmelse med forordning (EF) nr. 891/2009. LÃ ¸benummer [lÃ ¸benummer skal indsÃ ¦ttes i overensstemmelse med bilag I]  : in German : Zucker ZugestÃ ¤ndnisse CXL, eingefÃ ¼hrt gemÃ ¤Ã  der Verordnung (EG) Nr. 891/2009. Laufende Nummer [laufende Nummer gemÃ ¤Ã  Anhang I einfÃ ¼gen]  : in Estonian : CXL kontsessioonisuhkur, imporditud kooskÃ µlas mÃ ¤Ã ¤rusega (EÃ ) nr 891/2009. Seerianumber (mÃ ¤rgitakse vastavalt I lisale)  : in Greek : Ã Ã ¬Ã Ã ±Ã Ã · ÃÃ ±Ã Ã ±Ã Ã Ã Ã ®Ã Ã µÃ Ã ½ CXL, Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 891/2009. Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  [Ã ½Ã ± ÃÃ Ã ¿Ã Ã Ã µÃ ¸Ã µÃ ¯ Ã ¿ Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã]  : in English : CXL concessions sugar imported in accordance with Regulation (EC) No 891/2009. Order No [order number to be inserted in accordance with Annex I]  : in French : Sucre concessions CXL importÃ © conformÃ ©ment au rÃ ¨glement (CE) no 891/2009. NumÃ ©ro dordre [numÃ ©ro dordre Ã insÃ ©rer conformÃ ©ment Ã lannexe I]  : in Italian : Zucchero concessioni CXL importato a norma del regolamento (CE) n. 891/2009. Numero d'ordine [inserire in base all'allegato I]  : in Latvian : CXL koncesiju cukurs, kas importÃ ts saskaÃ Ã  ar Regulu (EK) Nr. 891/2009. KÃ rtas Nr. [kÃ rtas numurs ierakstÃ ms saskaÃ Ã  ar I pielikumu]  : in Lithuanian : CXL lengvatinis cukrus, importuotas pagal ReglamentÃ (EB) Nr. 891/2009. EilÃ s Nr. (eilÃ s numeris Ã ¯raÃ ¡ytinas pagal I priedÃ )  : in Hungarian : A 891/2009/EK rendelettel Ã ¶sszhangban behozott CXL engedmÃ ©nyes cukor. TÃ ©telszÃ ¡m (tÃ ©telszÃ ¡m az I. mellÃ ©klet szerint)  : in Maltese : Il-konÃ essjonijiet taz-zokkor tas-CXL, iz-zokkor, impurtat skont ir-Regolament (KE) Nru 891/2009. In-numru tal-ordni [in-numru tal-ordni gÃ §andu jiddaÃ §Ã §al skont l-Anness I]  : in Dutch : Suiker CXL-concessies ingevoerd overeenkomstig Verordening (EG) nr. 891/2009. Volgnummer (zie bijlage I)  : in Polish : Cukier wymieniony na liÃ cie koncesyjnej CXL przywieziony zgodnie z rozporzÃ dzeniem (WE) nr 891/2009. Numer porzÃ dkowy [numer porzÃ dkowy naleÃ ¼y wstawiÃ  zgodnie z zaÃ Ã cznikiem I]  : in Portuguese : AÃ §Ã ºcar «ConcessÃ µes CXL » importado em conformidade com o Regulamento (CE) n.o 891/2009. NÃ ºmero de ordem [nÃ ºmero de ordem a inserir de acordo com o anexo I]  : in Romanian : ZahÃ r concesii CXL importat Ã ®n conformitate cu Regulamentul (CE) nr. 891/2009. Nr. de ordine [a se introduce numÃ rul de ordine Ã ®n conformitate cu anexa I]  : in Slovak : KoncesnÃ ½ cukor CXL dovezenÃ ½ v sÃ ºlade s nariadenÃ ­m (ES) Ã . 891/2009. PoradovÃ © Ã Ã ­slo (uviesÃ ¥ poradovÃ © Ã Ã ­slo podÃ ¾a prÃ ­lohy I)  : in Slovenian : Sladkor iz koncesij CXL, uvoÃ ¾en v skladu z Uredbo (ES) Ã ¡t. 891/2009. Zaporedna Ã ¡tevilka [vstaviti zaporedno Ã ¡tevilko v skladu s Prilogo I]  : in Finnish : CXL-myÃ ¶nnytyksiin oikeutettu sokeri, joka on tuotu asetuksen (EY) N:o 891/2009 mukaisesti. JÃ ¤rjestysnumero [jÃ ¤rjestysnumero lisÃ ¤tÃ ¤Ã ¤n liitteen I mukaisesti]  : in Swedish : Socker enligt CXL-medgivanden importerat i enlighet med fÃ ¶rordning (EG) nr 891/2009. LÃ ¶pnummer (lÃ ¶pnumret ska anges i enlighet med bilaga I) B. Entries referred to in the second indent of Article 6(d)(ii):  : in Bulgarian : Ã ÃÃ ¸Ã »Ã °Ã ³Ã °Ã ½Ã µ Ã ½Ã ° Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   891/2009, Ã ·Ã °Ã Ã °Ã Ã ¾Ã  Ã Ã °Ã »Ã ºÃ °Ã ½Ã ¸Ã Ã µ. Ã Ã ¾ÃÃ µÃ ´Ã µÃ ½ Ã ½Ã ¾Ã ¼Ã µÃ (Ã ²Ã ¿Ã ¸Ã Ã ²Ã ° Ã Ã µ Ã ¿Ã ¾ÃÃ µÃ ´Ã ½Ã ¸Ã Ã  Ã ½Ã ¾Ã ¼Ã µÃ Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã ¿ÃÃ ¸Ã »Ã ¾Ã ¶Ã µÃ ½Ã ¸Ã µ I)  : in Spanish : AplicaciÃ ³n del Reglamento (CE) no 891/2009, azÃ ºcar Balcanes. NÃ ºmero de orden [insÃ ©rtese con arreglo al anexo I]  : in Czech : PouÃ ¾itÃ ­ naÃ Ã ­zenÃ ­ (ES) Ã . 891/2009, cukr z balkÃ ¡nskÃ ½ch zemÃ ­. PoÃ adovÃ © Ã Ã ­slo [vloÃ ¾Ã ­ se poÃ adovÃ © Ã Ã ­slo v souladu s pÃ Ã ­lohou I]  : in Danish : Anvendelse af forordning (EF) nr. 891/2009, balkansk sukker. LÃ ¸benummer [lÃ ¸benummer skal indsÃ ¦ttes i overensstemmelse med bilag I]  : in German : Anwendung der Verordnung (EG) Nr. 891/2009, Balkan-Zucker. Laufende Nummer [laufende Nummer gemÃ ¤Ã  Anhang I einfÃ ¼gen]  : in Estonian : Kohaldatakse mÃ ¤Ã ¤rust (EÃ ) nr 891/2009, Balkani suhkur. Seerianumber (mÃ ¤rgitakse vastavalt I lisale)  : in Greek : Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 891/2009, Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã Ã ±Ã »Ã ºÃ ±Ã ½Ã ¯Ã Ã ½. Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  [Ã ½Ã ± ÃÃ Ã ¿Ã Ã Ã µÃ ¸Ã µÃ ¯ Ã ¿ Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã]  : in English : Application of Regulation (EC) No 891/2009, Balkans sugar. Order No [order number to be inserted in accordance with Annex I]  : in French : Application du rÃ ¨glement (CE) no 891/2009, sucre Balkans. NumÃ ©ro dordre [numÃ ©ro dordre Ã insÃ ©rer conformÃ ©ment Ã lannexe I]  : in Italian : Applicazione del regolamento (CE) n. 891/2009, zucchero Balcani. Numero d'ordine (inserire in base all'allegato I)  : in Latvian : Regulas (EK) Nr. 891/2009 piemÃ roÃ ¡ana, BalkÃ nu cukurs. KÃ rtas Nr. [kÃ rtas numurs ierakstÃ ms saskaÃ Ã  ar I pielikumu]  : in Lithuanian : Taikomas Reglamentas (EB) Nr. 891/2009, BalkanÃ ³ cukrus. EilÃ s Nr. (eilÃ s numeris Ã ¯raÃ ¡ytinas pagal I priedÃ )  : in Hungarian : A 891/2009/EK rendelet alkalmazÃ ¡sa, balkÃ ¡ni cukor. TÃ ©telszÃ ¡m (tÃ ©telszÃ ¡m az I. mellÃ ©klet szerint)  : in Maltese : Applikazzjoni tar-Regolament (KE) Nru 891/2009, iz-zokkor mill-Balkani. In-numru tal-ordni [in-numru tal-ordni gÃ §andu jiddaÃ §Ã §al skont l-Anness I]  : in Dutch : Toepassing van Verordening (EG) nr. 891/2009, Balkansuiker. Volgnummer (zie bijlage I)  : in Polish : Zastosowanie rozporzÃ dzenia (WE) nr 891/2009, cukier z krajÃ ³w baÃ kaÃ skich. Numer porzÃ dkowy [numer porzÃ dkowy naleÃ ¼y wstawiÃ  zgodnie z zaÃ Ã cznikiem I]  : in Portuguese : AplicaÃ §Ã £o do Regulamento (CE) n.o 891/2009, aÃ §Ã ºcar dos BalcÃ £s. NÃ ºmero de ordem [nÃ ºmero de ordem a inserir de acordo com o anexo I]  : in Romanian : Aplicarea Regulamentului (CE) nr. 891/2009, zahÃ r din Balcani. Nr. de ordine [a se introduce numÃ rul de ordine Ã ®n conformitate cu anexa I]  : in Slovak : UplatÃ ovanie nariadenia (ES) Ã . 891/2009, cukor z BalkÃ ¡nu. PoradovÃ © Ã Ã ­slo (uviesÃ ¥ poradovÃ © Ã Ã ­slo podÃ ¾a prÃ ­lohy I)  : in Slovenian : Uporaba Uredbe (ES) Ã ¡t. 891/2009, balkanski sladkor. Zaporedna Ã ¡tevilka [vstaviti zaporedno Ã ¡tevilko v skladu s Prilogo I]  : in Finnish : Asetuksen (EY) N:o 891/2009 soveltaminen, Balkanin maista perÃ ¤isin oleva sokeri. JÃ ¤rjestysnumero [jÃ ¤rjestysnumero lisÃ ¤tÃ ¤Ã ¤n liitteen I mukaisesti]  : in Swedish : TillÃ ¤mpning av fÃ ¶rordning (EG) nr 891/2009, Balkansocker. LÃ ¶pnummer (lÃ ¶pnumret ska anges i enlighet med bilaga I). C. Entries referred to in the third indent of Article 6(d)(ii):  : in Bulgarian : Ã ÃÃ ¸Ã »Ã °Ã ³Ã °Ã ½Ã µ Ã ½Ã ° Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   891/2009, Ã ·Ã °Ã Ã °Ã Ã ¾Ã  Ã ¸Ã ·Ã ²Ã Ã ½ÃÃ µÃ ´Ã µÃ ½ Ã ²Ã ½Ã ¾Ã . Ã Ã ¾ÃÃ µÃ ´Ã µÃ ½ Ã ½Ã ¾Ã ¼Ã µÃ 09.4380  : in Spanish : AplicaciÃ ³n del Reglamento (CE) no 891/2009, azÃ ºcar importaciÃ ³n excepcional. NÃ ºmero de orden 09.4380  : in Czech : PouÃ ¾itÃ ­ naÃ Ã ­zenÃ ­ (ES) Ã . 891/2009, cukr vÃ ½jimeÃ nÃ ©ho dovozu. PoÃ adovÃ © Ã Ã ­slo 09.4380  : in Danish : Anvendelse af forordning (EF) nr. 891/2009, ekstraordinÃ ¦r import af sukker. LÃ ¸benummer 09.4380  : in German : Anwendung der Verordnung (EG) Nr. 891/2009, Zucker zur industriellen Einfuhr. Laufende Nummer 09.4380  : in Estonian : Kohaldatakse mÃ ¤Ã ¤rust (EÃ ) nr 891/2009, erakorraline importsuhkur. Seerianumber 09.4380  : in Greek : Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 891/2009, Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã µÃ ¾Ã ±Ã ¹Ã Ã µÃ Ã ¹Ã ºÃ ®Ã  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã ·Ã  Ã Ã . Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  09.4380  : in English : Application of Regulation (EC) No 891/2009, exceptional import sugar. Order No 09.4380  : in French : Application du rÃ ¨glement (CE) no 891/2009, sucre importation exceptionnelle. NumÃ ©ro d'ordre 09.4380  : in Italian : Applicazione del regolamento (CE) n. 891/2009, zucchero di importazione eccezionale. Numero d'ordine: 09.4380  : in Latvian : Regulas (EK) Nr. 891/2009 piemÃ roÃ ¡ana, Ã «paÃ ¡ais importa cukurs. KÃ rtas Nr. 09.4380  : in Lithuanian : Taikomas Reglamentas (EB) Nr. 891/2009, iÃ ¡skirtinis cukraus importas. EilÃ s Nr. 09.4380  : in Hungarian : A 891/2009/EK rendelet alkalmazÃ ¡sa, kivÃ ©teles behozatalbÃ ³l szÃ ¡rmazÃ ³ cukor. TÃ ©telszÃ ¡m 09.4380  : in Maltese : Applikazzjoni tar-Regolament (KE) Nru 891/2009, iz-zokkor gÃ §all-importazzjoni eÃ Ã ezzjonali. In-numru tal-ordni 09.4380  : in Dutch : Toepassing van Verordening (EG) nr. 891/2009, suiker voor uitzonderlijke invoer. Volgnummer 09.4380  : in Polish : Zastosowanie rozporzÃ dzenia (WE) nr 891/2009, cukier pozakwotowy z przywozu. Numer porzÃ dkowy 09.4380  : in Portuguese : AplicaÃ §Ã £o do Regulamento (CE) n.o 891/2009, aÃ §Ã ºcar importado a tÃ ­tulo excepcional. NÃ ºmero de ordem: 09.4380  : in Romanian : Aplicarea Regulamentului (CE) nr. 891/2009, zahÃ r import excepÃ ional. Nr. de ordine 09.4380  : in Slovak : UplatÃ ovanie nariadenia (ES) Ã . 891/2009, mimoriadne dovezenÃ ½ cukor. PoradovÃ © Ã Ã ­slo 09.4380  : in Slovenian : Uporaba Uredbe (ES) Ã ¡t. 891/2009, sladkor iz posebnega uvoza. Zaporedna Ã ¡t. 09.4380  : in Finnish : Asetuksen (EY) N:o 891/2009 soveltaminen, poikkeustuonnin alainen sokeri. JÃ ¤rjestysnumero 09.4380.  : in Swedish : TillÃ ¤mpning av fÃ ¶rordning (EG) nr 891/2009, socker fÃ ¶r exceptionell import. LÃ ¶pnummer 09.4380. D. Entries referred to in the fourth indent of Article 6(d)(ii):  : in Bulgarian : Ã ÃÃ ¸Ã »Ã °Ã ³Ã °Ã ½Ã µ Ã ½Ã ° Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   891/2009, Ã ¸Ã ½Ã ´Ã Ã Ã ÃÃ ¸Ã °Ã »Ã ½Ã ° Ã ²Ã ½Ã ¾Ã Ã ½Ã ° Ã ·Ã °Ã Ã °Ã. Ã Ã ¾ÃÃ µÃ ´Ã µÃ ½ Ã ½Ã ¾Ã ¼Ã µÃ 09.4390  : in Spanish : AplicaciÃ ³n del Reglamento (CE) no 891/2009, azÃ ºcar importaciÃ ³n excepcional. NÃ ºmero de orden 09.4380  : in Czech : PouÃ ¾itÃ ­ naÃ Ã ­zenÃ ­ (ES) Ã . 891/2009, cukr prÃ ¯myslovÃ ©ho dovozu. PoÃ adovÃ © Ã Ã ­slo 09.4390  : in Danish : Anvendelse af forordning (EF) nr. 891/2009, import af industrisukker. LÃ ¸benummer 09.4390  : in German : Anwendung der Verordnung (EG) Nr. 891/2009, Zucker  industrielle Einfuhr. Laufende Nummer 09.4390  : in Estonian : Kohaldatakse mÃ ¤Ã ¤rust (EÃ ) nr 891/2009, tÃ ¶Ã ¶stuslik importsuhkur. Seerianumber 09.4390  : in Greek : Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 891/2009, Ã ²Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¹Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã . Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  09.4390  : in English : Application of Regulation (EC) No 891/2009, industrial import sugar. Order No 09.4390  : in French : Application du rÃ ¨glement (CE) no 891/2009, sucre industriel importÃ ©. NumÃ ©ro d'ordre 09.4390  : in Italian : Applicazione del regolamento (CE) n. 891/2009, zucchero di importazione industriale. Numero d'ordine: 09.4390  : in Latvian : Regulas (EK) Nr. 891/2009 piemÃ roÃ ¡ana, rÃ «pnieciska importa cukurs. KÃ rtas Nr. 09.4390  : in Lithuanian : Taikomas Reglamentas (EB) Nr. 891/2009, pramoninio cukraus importas. EilÃ s Nr. 09.4390  : in Hungarian : A 891/2009/EK rendelet alkalmazÃ ¡sa, kivÃ ©teles behozatalbÃ ³l szÃ ¡rmazÃ ³ cukor. TÃ ©telszÃ ¡m 09.4380  : in Maltese : Applikazzjoni tar-Regolament (KE) Nru 891/2009, iz-zokkor gÃ §all-importazzjoni industrijali. In-numru tal-ordni 09.4390  : in Dutch : Toepassing van Verordening (EG) nr. 891/2009, suiker voor industriÃ «le invoer. Volgnummer 09.4390  : in Polish : Zastosowanie rozporzÃ dzenia (WE) nr 891/2009, cukier przemysÃ owy z przywozu. Numer porzÃ dkowy 09.4390  : in Portuguese : AplicaÃ §Ã £o do Regulamento (CE) n.o 891/2009, aÃ §Ã ºcar importado para fins industriais. NÃ ºmero de ordem: 09.4390  : in Romanian : Aplicarea Regulamentului (CE) nr. 891/2009, zahÃ r industrial de import. Nr. de ordine 09.4390  : in Slovak : UplatÃ ovanie nariadenia (ES) Ã . 891/2009, cukor na priemyselnÃ © spracovanie. PoradovÃ © Ã Ã ­slo 09.4390  : in Slovenian : Uporaba Uredbe (ES) Ã ¡t. 891/2009, sladkor iz industrijskega uvoza. Zaporedna Ã ¡t. 09.4390  : in Finnish : Asetuksen (EY) N:o 891/2009 soveltaminen, teollisuuden tarpeisiin tuotava sokeri. JÃ ¤rjestysnumero 09.4390  : in Swedish : TillÃ ¤mpning av fÃ ¶rordning (EG) nr 891/2009, socker som importeras fÃ ¶r industriÃ ¤ndamÃ ¥l. LÃ ¶pnummer 09.4390.